DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 12/24/2020 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 12/02/2020.
Claims 1, 3-18, and 20-21 are pending for examination. Applicant amends claims 1, 5, 11, 13, 14, and 18 and cancels claim 19. The amendments have been fully considered and entered.

Response to Arguments
For convenience, the newly introduced limitations, as made by amendments, are marked as underlined.
Applicant's arguments see Remarks, filed 12/14/2020,  with respect to the rejection of claims 1, 11, and 18 under 35 U.S.C. § 103 have been considered but are moot in light of the new reference(s) used in the current rejection. The new reference(s) was/were necessitated by the amendment filed by the applicant. The rejection is presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the claim 1 limitations: “sending the data directly from the data storage apparatus to the at least on user device without routing the data via the distributed ledger for processing by the at least one user device” and “sending the second digital signature with the data from the data storage apparatus to the at least one user 
Similar reasoning is applied for claim 11, specifically, regarding the claim 11 limitations: “send the data directly to at least one user device without routing the data via the distributed ledger for presentation by the at least one user device” and “send the second digital signature with the data directly to the at least one user device, without routing the data and the second digital signature via the distributed ledger.” It is not clear whether the data is sent to the user device once or twice. The suggestion as seen above is similarly applied here.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 11-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Leise et al. (US 10805068 B1; hereinafter “Leise”), which has an effective filing date of 04/07/2017, in view of Suu et al. (US 20130132728 A1; hereinafter “Suu”) and further in view of Deery et al. (US 20180219685 A1; hereinafter; “Deery”).
As per claim 1, Leise discloses: a method of securing integrity of data collected in a data storage apparatus for an object over time, comprising: 
receiving, at the data storage apparatus, data relating to the object, wherein at least a part of the data originates from a data processing entity provided in connection with the object (Leise, col. 39 lines 21-26, receiving vehicle sensor data (i.e., data) generated by vehicle-mounted sensors (i.e., data processing entity) on a vehicle (i.e., object) prior to, during, or after the vehicle collision, col. 40 lines 59-62 and col. 41 lines 7-13, wherein an insurance provider remote server (i.e., data storage apparatus) collects the vehicle sensor data); 
processing, by the data storage apparatus upon receipt of the data, the received data by computing a first digital signature for the data (Leise, col. 39 lines 26-28, creating a block that includes the vehicle sensor data, col. 11 lines 14-21, wherein creating the block includes hashing the telematics/sensor data (i.e., computing first digital signature)); and
sending, by the data storage apparatus, the first digital signature only to a distributed ledger (i) for later use in verification of the data and (ii) to store the first digital signature separately in the distributed ledger (Leise, col. 39 lines 38-44, the created block is stored on the blockchain separately, col. 38 lines 15-25, wherein the block (i.e., hash of the telematics data) on the blockchain can be used as a validator by comparing a hash of provided data to the hash stored on the blockchain).

sending the data directly from the data storage apparatus to the at least one user device without routing the data via the distributed ledger for presentation by at least one user device (Suu, [0009] and [0020], providing signature data together with the content data (i.e., data) to a user terminal for presentation by the user terminal);
computing a second digital signature for the data by the data storage apparatus at the time of said sending of the data from the data storage apparatus to the at least one user device (Suu, [0009], generating signature data (i.e., second digital signature) at the time of providing the content data (i.e., data)); and 
sending the second digital signature with the data from the data storage apparatus to the at least one user device, without routing the data and the second digital signature via the distributed ledger, for use by the at least one user device in verification of the integrity of the data (Suu, [0009], providing the signature data together with the content data to a user terminal to verify the content data using the signature data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leise to include calculating a second signature of the data and sending the second signature together with the data to the user device as taught or suggested by Suu for the benefit of indicating that the content data is a certified one by using the generated signature data to verify the content data (Suu, [0009]). Furthermore, calculating the second signature data at the server side reduces load for the user terminal (Suu, [0010]).
outside of the distributed ledger in the data storage apparatus based on the first digital signature stored separately in the distributed ledger (Deery, [0023], user device compares a verification digital signature of electronic data with the digital signature received via the blockchain to verify the electronic data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Leise to include using a received digital signature from the blockchain to verify received data as taught or suggested by Deery for the benefit of inferring or determining that the current version of the electronic data is authentic and unaltered (Deery, [0023]).

As per claim 11, Leise discloses: an apparatus for storing data collected for an object over time, comprising: at least one processor and at least one memory including computer program code (Leise, Fig. 4, memory 404 and processor 402, col. 42 line 7, code embodied on a machine-readable medium), wherein the at least one memory and the computer program code are configured, with the at least one   processor, to cause the apparatus to:
receive data relating to the object, wherein at least a part of the data is received from a data processing entity provided in connection with the object (Leise, col. 39 lines 21-26, receiving vehicle sensor data (i.e., data) generated by vehicle-mounted sensors (i.e., data processing entity) on a vehicle (i.e., object) prior to, during, or after the vehicle 
upon receipt of the data, compute a first digital signature for the received data (Leise, col. 39 lines 26-28, creating a block that includes the vehicle sensor data, col. 11 lines 14-21, wherein creating the block includes hashing the telematics/sensor data (i.e., computing first digital signature)); and 10
send the first digital signature only to a distributed ledger (i) for later use in verification of the data and (ii) to store the first digital signature separately in the distributed ledger (Leise, col. 39 lines 38-44, the created block is stored on the blockchain separately, col. 38 lines 15-25, wherein the block (i.e., hash of the telematics data) on the blockchain can be used as a validator by comparing a hash of provided data to the hash stored on the blockchain).
Leise does not disclose, however, Suu teaches or suggests: the apparatus being further configured to store data in the at least one memory (Suu, [0021], content server stores content (i.e., data));
send the data directly to the at least one user device without routing the data via the distributed ledger for presentation by the at least one user device (Suu, [0009] and [0020], providing signature data together with the content data (i.e., data) to a user terminal for presentation by the user terminal),
the apparatus being further configured to (i) compute a second digital signature for the data at the time of said sending of the data directly to the at least one user device (Suu, [0009], generating signature data (i.e., second digital signature) at the time of providing the content data (i.e., data)) and 
(ii) send the second digital signature with the data directly to the at least one user device, without routing the data and the second digital signature via the distributed ledger, for use by the at least one user device in verification of the integrity of the data (Suu, [0009], providing the signature data together with the content data to a user terminal to verify the content data using the signature data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leise to include calculating a second signature of the data and sending the second signature together with the data to the user device as taught or suggested by Suu for the benefit of indicating that the content data is a certified one by using the generated signature data to verify the content data (Suu, [0009]). Furthermore, calculating the second signature data at the server side reduces load for the user terminal (Suu, [0010]).
The combination of Leise and Suu does not explicitly disclose, however, Deery teaches or suggests: verifying the data stored outside of the distributed ledger in the data storage apparatus based on the first digital signature stored separately in the distributed ledger (Deery, [0023], user device compares a verification digital signature of electronic data with the digital signature received via the blockchain to verify the electronic data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Leise to include using a received digital signature from the blockchain to verify received data as taught or suggested by Deery for the benefit of inferring or determining that the current version of the electronic data is authentic and unaltered (Deery, [0023]).

As per claims 3 and 12, claims 1 and 12 are incorporated, respectively, and the modified Leise discloses: automatically computing a first hash for the data upon receipt of the data (Leise, col. 39 lines 26-28, creating a block that includes the vehicle sensor data, col. 11 lines 14-21, wherein creating the block includes hashing the telematics/sensor data (i.e., computing hashes)).
The modified Leise does not disclose, however, Suu teaches or suggests: computing a second hash for the data in connection with sending of the data (Suu, [0009], generating signature data (i.e., second digital signature) at the time of providing the content data (i.e., data)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Leise to include calculating a second signature of the data and sending the second signature together with the data to the user device as taught or suggested by Suu for the benefit of indicating that the content data is a certified one by using the generated signature data to verify the content data (Suu, [0009]). Furthermore, calculating the second signature data at the server side reduces load for the user terminal (Suu, [0010]).

As per claims 4 and 14, claims 1 and 11 are incorporated, respectively, and the modified Leise does not disclose, however, Suu teaches or suggests: retrieving, in response to the data processing apparatus receiving a request for the data from the at least one user device, the requested data from memory of the data storage apparatus 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Leise to include calculating a second signature of the data and sending the second signature together with the data to the user device as taught or suggested by Suu for the benefit of indicating that the content data is a certified one by using the generated signature data to verify the content data (Suu, [0009]). Furthermore, calculating the second signature data at the server side reduces load for the user terminal (Suu, [0010]).
While Suu teaches computing the second digital signature for the retrieved data (Suu, [0009], generating signature data (i.e., second digital signature) at the time of providing the content data (i.e., data)), the modified Leise does not disclose, however, Deery teaches or suggests: computing the second digital signature for the retrieved data using the same 5algorithm that was used for computing the first digital signature for use in comparing the first digital signature and the second digital signature to verify the integrity of the data (Deery, [0023], generating a verification digital signature of electronic data using the same 256-bit hash algorithm used for calculating the digital signature on the blockchain).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Leise to include using the same 256-bit hash algorithm used for calculating the digital 

As per claim 5, claim 1 is incorporated and the modified Leise does not disclose, however, Suu teaches or suggests: receiving, by an application executed in a user device the data and the second digital signature directly from the data storage apparatus (Suu, [0009], providing the signature data together with the content data to a user terminal to verify the content data using the signature data); and
controlling a display of the user device accordingly (Suu, [0030], display of content is controlled depending on whether the content digests are identical).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Leise to include calculating a second signature of the data and sending the second signature together with the data to the user device as taught or suggested by Suu for the benefit of indicating that the content data is a certified one by using the generated signature data to verify the content data (Suu, [0009]). Furthermore, calculating the second signature data at the server side reduces load for the user terminal (Suu, [0010]).
The modified Leise does not disclose, however, Deery teaches or suggests: receiving, by the application, the first digital signature from the distributed ledger (Deery, [0023], user device compares a verification digital signature of electronic data with the digital signature received via the blockchain to verify the electronic data); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Leise to include using a received digital signature from the blockchain to verify received data as taught or suggested by Deery for the benefit of inferring or determining that the current version of the electronic data is authentic and unaltered (Deery, [0023]).

As per claim 6 and 16, claims 1 and 11 are incorporated, respectively, and the modified Leise discloses: wherein the object comprises a vehicle (Leise, col. 39 lines 21-26, receiving vehicle sensor data (i.e., data) generated by vehicle-mounted sensors (i.e., data processing entity) on a vehicle (i.e., object)), the method further comprising at least one of: collecting at least a part of the data by a data gathering arrangement integrated with the vehicle; and 5presenting verified data by a display device integrated with the vehicle (Leise, col. 39 lines 21-26, vehicle-mounted sensors collects and generates vehicle sensor data).  

As per claim 13, claim 11 is incorporated and the modified Leise discloses: communicate the first digital signature to a blockchain (Leise, col. 39 lines 38-44, the created block is stored on the blockchain separately). 
communicate the data and the second digital signature with the data directly to the at least one user device without sending the data and the second digital signature to the blockchain (Suu, [0009], providing the signature data together with the content data to a user terminal to verify the content data using the signature data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Leise to include calculating a second signature of the data and sending the second signature together with the data to the user device as taught or suggested by Suu for the benefit of indicating that the content data is a certified one by using the generated signature data to verify the content data (Suu, [0009]). Furthermore, calculating the second signature data at the server side reduces load for the user terminal (Suu, [0010]).

As per claim 18, Leise discloses: a user device (Leise, col. 13 lines 55-67, node 400 by be the recipient of the vehicle loss report) for use in association with data storage apparatus (Leise, col. 40 lines 59-62, insurance provider remote server (i.e., data storage apparatus)) for collecting data for an object (Leise, col. 39 lines 21-26, receiving vehicle sensor data (i.e., data) generated by vehicle-mounted sensors (i.e., data processing entity) a vehicle (i.e., object)), 
the data storage apparatus being configured to compute a first digital signature for the data and send the first digital signature to a distributed ledger for later use in verification of the data, the first digital signature being stored separately in the 
the user device comprising a user interface, at least one processor and at least one memory including computer program code (Leise, col. 13 lines 55-67 and Fig. 4, node 400 (i.e., user device), includes graphical user interface, processor 402, memory 404, col. 4 lines 49-64, code embodied on a machine-readable medium), wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the user device to:
control presentation of the data on the user interface (Leise, col. 13 lines 61-63, graphical user interface is used to ensure that a user may interact with the data presented).
Leise does not disclose, however, Suu teaches or suggests: storing data in the data storage apparatus (Suu, [0021], content server stores content (i.e., data));
receive directly from the data storage apparatus data relating to the object and stored in the data storage apparatus outside the distributed ledger, wherein the data is received with a second digital signature computed by the data storage apparatus at the time of sending the data from the data storage apparatus without the data and the second digital signature being routed via the distributed ledger (Suu, [0009] and [0020], generating signature data (i.e., second digital signature) at the time of providing the 
control presentation of the data on the user interface accordingly (Suu, [0030], display of content is controlled depending on whether the content digests are identical).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leise to include calculating a second signature of the data and sending the second signature together with the data to the user device as taught or suggested by Suu for the benefit of indicating that the content data is a certified one by using the generated signature data to verify the content data (Suu, [0009]). Furthermore, calculating the second signature data at the server side reduces load for the user terminal (Suu, [0010]).
The combination of Leise and Suu does not explicitly disclose, however, Deery teaches or suggests: 10receive the separately stored first digital signature only from the distributed ledger (Deery, [0023], user device receives the digital signature the blockchain), and 
compare the first digital signature and the second digital signature computed for the data to verify the integrity of the data (Deery, [0023], user device compares a verification digital signature of electronic data with the digital signature received via the blockchain to verify the electronic data).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified .

Claims 7-9, 15, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Leise, Suu, Deery and further in view of Hauser et al. (US 20170053460 A1; hereinafter; “Hauser”).
As per claim 7, claim 6 is incorporated and the modified Leise does not disclose, however, Hauser teaches or suggests: limiting the right to access the data stored in the data storage apparatus to devices and/or users associated with the vehicle (Hauser, [0304] and [0251]-[0253], user authenticates using password in order to access the data).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Leise to include limiting the right to access the data stored to users associated with the device as taught or suggested by Hauser for the benefit of protecting sensitive data from unauthorized users.

As per claim 8, claim 7 is incorporated and the modified Leise does not disclose, however, Hauser teaches or suggests: limiting presentation of at least a part of the data to user devices connected with the vehicle via a wireless short range communication link (Hauser, Fig. 20 and [0243], presentation of the data is limited via wireless short range communication link 2010).  


As per claim 9, claim 1 is incorporated and the modified Leise does not disclose, however, Hauser teaches or suggests: comparing the data for the object to data collected for other objects of similar type and verified by means of a distributed ledger (Hauser, [0283], comparing measured data against peer data of other vehicles, [0299], where the data for each vehicle is verified by a ledger block chain).  
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Leise to include comparing the data for the object to data collected for other objects of similar type as taught or suggested by Hauser for the benefit of determining if there are potential problems with the vehicle (Hauser, [0283]).

As per claim 15, claim 11 is incorporated and the modified Leise does not disclose, however, Hauser teaches or suggests: communicate data with the data processing entity, the data processing entity being integrated with the object (Hauser, [0226], sensor computer installed on the vehicle communicates directly with the analysis server, [0213], analysis server arranges/commands vehicles to gather three datasets).  


As per claim 17, claim 11 is incorporated and the modified Leise does not disclose, however, Hauser teaches or suggests: control access to the data based on at least one of a password, a user ID, a smart card, an equipment ID, and a token (Hauser, [0304] and [0251]-[0253], user authenticates using password in order to access the data).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Leise to include limiting the right to access the data stored to users associated with the device as taught or suggested by Hauser for the benefit of protecting sensitive data from unauthorized users.

As per claim 20, claim 18 is incorporated and the modified Leise does not disclose, however, Hauser teaches or suggests: communicate with the object over a wireless short range communication link, wherein the presentation of the data is enabled when the user device is within the range of the link (Hauser, Fig. 20 and [0243], 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Leise to include limiting the presentation of the data to user devices connected with the vehicle via a wireless short range communication link as taught or suggested by Hauser for the benefit of protecting sensitive data from unauthorized users.

As per claim 21, claim 18 is incorporated and the modified Leise does not disclose, however, Hauser teaches or suggests: a handheld device arranged for wireless communications and configured to handle at least one of an unique identifier, a password, a smart card, and a token in connection with access to the data (Hauser, [0304] and [0251]-[0253], user authenticates using password in order to access the data, Fig. 20 and [0243], presentation of the data on the mobile computer 2008 is limited via wireless short range communication link 2010).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Leise to include limiting the presentation of the data to user devices connected with the vehicle via a wireless short range communication link as taught or suggested by Hauser for the benefit of protecting sensitive data from unauthorized users.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Leise, Suu, Deery, Hauser and further in view of Grimm et al. (US 20160019651 A1; hereinafter “Grimm”).
As per claim 10, claim 9 is incorporated and the modified Leise does not disclose, however, Grim teaches or suggests: ranking and/or valuing the object relative to the other objects (Grimm, [0006], collecting vehicle trace data and sharing the vehicle trace data using a communications network such that the vehicle trace data is compared and ranked relative to the vehicle trace data of other vehicles). CPAGE.00040 24 Substitute Specification 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Leise to include ranking vehicle trace data as taught by Grimm so that the ranking information may be used by vehicle occupants as a form of information and/or entertainment (i.e., eco-driving or safe-driving score) or vehicle usage (i.e., time-of-day usage or travel routes) to determine insurance risk (Grimm, [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Salomon (US 20190065709 A1) discloses a client/user device receiving binary (i.e., data) and hash files (i.e., second signature) and the client/user device receives a binary hash from blockchain (i.e., first signature from leger) and the client/user device compares the two hashes to verify that received binary is not corrupted or altered (Salomon, [0121] and Fig. 2-2).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437